Citation Nr: 0308320	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-18 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for sinus bradycardia.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1976 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In May 2001, the Board remanded this matter for further 
development of the evidence.  Upon review of the record, the 
Board concludes that such development was accomplished 
satisfactorily.  See Stegall v. West, 11 Vet. App. 268 
(1998).

In its May 2001 remand, the Board requested development 
regarding a left knee disability.  Upon conducting this 
development, the RO granted service connection for a left 
knee disability.  As the benefit sought was granted, this 
matter is no longer before the Board.  See Grantham v. Brown, 
114 F. 3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

1.  The veteran received notice and assistance commensurate 
with applicable law and regulations.

2.  The veteran currently is not shown to have sinus 
bradycardia due to disease or injury incurred in service.

3.  The veteran currently is not shown to have bronchitis due 
to disease or injury incurred in service.

4.  The veteran currently is not shown to have COPD due to 
disease or injury incurred in service.



CONCLUSIONS OF LAW

1.  Sinus bradycardia was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  Bronchitis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).

3.  COPD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefits enumerated 
above.  The discussions in the rating decision, statement of 
the case, supplemental statement of the case, and July 2001 
letter have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, by July 2001 letter, the veteran was 
advised of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record in this case includes 
service medical records and relevant VA medical examination 
reports.  As the record shows that the veteran has been 
afforded VA examinations in connection with his claims, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See Sutton v. Brown, 9 Vet. App. 553 (1996). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant).

Factual Background 

In August 1996, an X-ray study of the lungs was ordered 
because the veteran had been an asbestos worker for 10 years.  
The report reflected normal expansion of both lungs, and 
there was no evidence of parenchymal infiltrate or free 
pleural effusion.  The heart and mediastinal structures were 
within normal limits.  

A June 1998 X-ray study report reflected normal aeration of 
both lungs.  There was no evidence of pulmonary infiltrate or 
effusion.  The heart and mediastinal structures were normal.  

In October 1998, the veteran filed a claim of service 
connection for mild COPD, sinus bradycardia, and bronchitis.  
In a September 1999 rating decision, the RO denied the 
claims.  

In May 2001, the Board remanded these issues for further 
evidentiary development.  Principally, the Board requested 
medical examinations and opinions regarding the etiology of 
the veteran's claimed disabilities.  

At a January 2002 VA medical examination, the veteran 
reported no specific pulmonary complaints other than a nasal 
injury in service resulting in a deviated septum and 
difficulty breathing through the right nasal passage.  The 
veteran also denied chest pain, dyspnea, fatigue, dizziness, 
or syncope.  He indicated that he took no cardiac medications 
and denied cardiac hospitalizations.  The examiner noted that 
a recent echocardiogram report was normal.  Because, however, 
the veteran indicated that he was once told that he had a 
heart murmur, the examiner stated that an echocardiogram 
would be repeated.  The veteran also reported episodes of 
bronchitis, the last of which took place approximately one 
year earlier.  He reported an intermittent cough and asbestos 
exposure.  He denied wheezing, sputum production, hemoptysis, 
or anorexia.  There was no significant dyspnea on exertion or 
history of asthma.  

On examination, the chest and lungs were clear to 
auscultation.  On cardiovascular examination, the examiner 
found regular heart rhythm and rate without murmurs, rubs, or 
gallops.  The examiner diagnosed sinus bradycardia by history 
with no clinically significant cardiac findings, recurrent 
bronchitis by history, and asbestos exposure by history.  An 
echocardiogram, pulmonary function tests, and chest X-ray 
were ordered.  Upon receiving the results, the examiner wrote 
in a January 2002 addendum to the December 2001 examination 
report that there were no clinically significant findings on 
the echocardiogram or spirometry.  

Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection; an appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is inapplicable.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Analysis

Pursuant to the thorough December 2001 VA medical examination 
that included various relevant diagnostic tests, the examiner 
concluded that there were no clinically significant findings 
with respect to the heart or lungs.  Indeed, on examination, 
the veteran himself denied adverse symptomatology associated 
with either the heart or lungs.  Absent a present disability, 
service connection cannot be granted.  38 C.F.R. § 3.303.  A 
history disability alone does not suffice for the granting of 
service connection.  Id.  

Because sinus bradycardia, bronchitis, and COPD were not 
found on examination, service connection for those claimed 
disabilities is denied.  38 C.F.R. § 3.303.  As the evidence 
of record weighs against the veteran's claims, the benefit of 
the doubt rule is not for application.  38 U.S.C.A. § 5107.  


ORDER

Service connection for sinus bradycardia is denied.  

Service connection for bronchitis is denied.  

Service connection for COPD is denied.  


__________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

